

GUARANTEE


To:           ABN AMRO Bank N.V., Tokyo Branch (the "Bank")


Lazare Kaplan International Inc. (the "Guarantor"), in consideration of, amongst
other things, the Bank granting or continuing to make available banking
facilities or other accommodation or granting time to or on account of Lazare
Kaplan Japan Inc. (the "Borrower"), hereby irrevocably and unconditionally
guarantees to and agrees with the Bank as follows:
 
1.
GUARANTEE

 
1.1 
The Guarantor irrevocably and unconditionally:

 
 
(a)
guarantees to the Bank each and every obligation and liability the Borrower may
now or hereafter have to the Bank (whether solely or jointly with one or more
persons and whether as principal or as surety or in some other capacity) arising
out of the Amended and Restated Facility Agreement dated as of February 28, 2009
between the Borrower and the Bank (the "Facility Agreement') and promises to pay
to the Bank on first demand the unpaid balance of every sum (of principal,
interest or otherwise) now or hereafter owing, due and not otherwise paid under
the Facility Agreement by the Borrower to the Bank in respect of any such
liability; and

 
 
(b)
agrees as a primary obligation to indemnify the Bank on first demand from and
against any loss incurred by the Bank as a result of any such obligation or
liability referred to in Section 1.1(a) being or becoming void, voidable,
unenforceable or ineffective or being or becoming suspended (whether pursuant to
any rehabilitation, reorganization or moratorium proceedings or otherwise) as
against the Borrower for any reason whatsoever, whether or not known to the
Bank, the amount of such loss being the amount which the Bank would otherwise
have been entitled to recover from the Borrower.

 
1.2
The guarantee and indemnity contained in Clause 1.1 are in respect of all of the
obligations and liabilities of the Borrower to the Bank (the "Liabilities").

 
2.
PRESERVATION OF RIGHTS

 
2.1
The obligations of the Guarantor contained in this Guarantee shall be in
addition to and independent of every other security which the Bank may at any
time hold in relation to any of the Liabilities.

 
2.2
Neither the obligations of the Guarantor contained in this Guarantee nor the
rights, powers and remedies conferred in respect of the Guarantor upon the Bank
by this Guarantee or by law shall be discharged, impaired or otherwise affected
by:

 
(a)
the bankruptcy, winding-up, dissolution, administration or reorganisation (where
applicable) of the Borrower or any other person or any change in its status,
function, control or ownership;

 
 
 

--------------------------------------------------------------------------------

 

(b)
any of the Liabilities or any of the obligations of the Borrower or any other
person under any security relating to any of the Liabilities being or becoming
illegal, invalid, unenforceable or ineffective or being or becoming suspended
(whether pursuant to any rehabilitation, reorganization or moratorium
proceedings or otherwise) in any respect;

 
(c)
any time or other indulgence being granted or agreed to be granted to the
Borrower or any other person in respect of any of the Liabilities or under any
other security;

 
(d)
any amendment to, or any variation, renewal, waiver or release of, any of the
Liabilities or of any person under any other security;

 
(e)
any failure to take, or fully to take, any security agreed to be taken in
relation to any of the Liabilities;

 
(f)
any failure to realise or fully to realise the value of, or any release,
discharge, exchange or substitution of, any security taken in respect of any of
the Liabilities;

 
(g)
any abstaining from proving or maintaining any right of proof or from claiming
or enforcing payment of any dividend or composition; or

 
(h)
any other act, event or omission which, but for this Clause 2.2, might operate
to discharge, impair or otherwise affect any of the obligations of the Guarantor
contained in this Guarantee or any of the rights, powers or remedies conferred
upon the Bank by this Guarantee or by law.

 
2.3
Any settlement or discharge given by the Bank to the Guarantor in respect of the
Guarantor's obligations under this Guarantee or any other agreement reached
between the Bank and the Guarantor in relation to it shall be, and be deemed
always to have been, void if any act on the faith of which the Bank gave the
Guarantor that discharge or entered into that settlement or other agreement is
subsequently avoided by or in pursuance of any provision of law.

 
2.4
The Bank shall not be obliged before exercising any of the rights, powers or
remedies conferred upon it in respect of the Guarantor by this Guarantee or by
law:

 
(a)
to make any demand of the Borrower;

 
(b)
to take any action or obtain judgment in any court against the Borrower;

 
(c)
to make or file any claim or proof in a winding-up or dissolution of the
Borrower; or

 
(d)
to enforce or seek to enforce any security taken in respect of any of the
obligations of the Borrower in respect of the Liabilities.

 
2.5
So long as the Borrower is under any actual or contingent obligations in respect
of any of the Liabilities, the Guarantor shall not exercise any rights which the
Guarantor may at any time have by reason of performance by it of its obligations
under this Guarantee or by any other means or on any other ground:

 
(a)
to be indemnified by the Borrower or to receive any payment or collateral from
the Borrower; and/or


 
 

--------------------------------------------------------------------------------

 

(b)
to claim any contribution from any other guarantor of any of the
Liabilities; and/or

 
(c)
to make or enforce any claim or right against the Borrower or prove in
competition with the Bank, whether in respect of any payment under this
Guarantee by the Guarantor or otherwise; and/or

 
(d)
to claim, or have the benefit of, any set-off, counterclaim or proof against, or
dividend, composition or payment by, the Borrower or the Borrower's estate;
and/or

 
(e)
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Bank in respect of any of the Liabilities or any
other security taken pursuant to, or in connection with, any of the Liabilities
by the Bank.

 
3.
REPRESENTATIONS AND WARRANTIES

 
The Guarantor represents and warrants as set out in Clause 10.2 of the Facility
Agreement..
 
4.
PAYMENTS AND INTEREST

 
4.1
All payments to be made by the Guarantor to the Bank under this Guarantee shall
be made without set-off or counterclaim and without any deduction or withholding
whatsoever.  If the Guarantor is obliged by law to make any deduction or
withholding from any such payment, the sum due from the Guarantor in respect of
such payment shall be increased to the extent necessary to ensure that, after
the making of such deduction or withholding, the Bank receives a net sum equal
to the sum the Bank would have received had no such deduction or withholding
been required to be made.

 
4.2
If the Guarantor fails to pay any sum payable by it under this Guarantee on
demand, to the extent that interest at a default rate is not otherwise accruing
in respect of such sum(s), interest shall accrue on the overdue sum from the
date of demand up to the date of actual payment (both before and after judgment)
at 4% over the Bank's costs of funds.  Any interest accruing under this Clause
4.2 shall be immediately payable by the Guarantor on demand by the Bank.

 
4.3
If default interest is overdue, such overdue default interest shall be added to
any other overdue sum and the whole shall bear interest at the default interest
rate as provided in Clause 4.2.

 
5
CURRENCY CONVERSION AND INDEMNITY

 
5.1
The Bank may convert any money received or realised by it under or pursuant to
this Guarantee which is not in the currency in which such sum is due and payable
by the Guarantor under this Deed from that currency into the currency in which
such sum is due, at the Bank's spot rate of exchange for the time being for the
relevant conversion.

 
5.2
The Guarantor shall, as an independent obligation, indemnify the Bank upon
demand against any cost, loss or liability arising out or as a result of the
conversion referred to in Clause 5.1.

 
 
 

--------------------------------------------------------------------------------

 
 
6
CONTINUING SECURITY

 
6.1
The guarantee constituted by this Guarantee shall be continuing and shall extend
to the ultimate balance of the Liabilities and to the performance in full of all
obligations guaranteed hereunder, regardless of any intermediate payment or
discharge in whole or in part or performance in part and shall continue in full
force and effect until final payment in full of all amounts owing by the
Borrower in respect of the Liabilities and total satisfaction of all the
Borrower's actual and contingent obligations in relation to the Liabilities.

 
6.2
If for any reason this Guarantee ceases to be a continuing security, the Bank
may either continue any then existing account(s) or open new account(s) for the
Borrower, but in any case the Guarantor's obligations under this Guarantee shall
be unaffected by, and shall be calculated without regard to, any payment into or
out of any such account after this Guarantee has ceased to be a continuing
security.

 
7
SUSPENSE ACCOUNT

 
All monies received, recovered or realised by the Bank under or pursuant to this
Guarantee (including the proceeds of any conversion of currency) may in its
discretion be credited to and held in any suspense or impersonal account pending
their application from time to time in or towards the discharge of this
Guarantee.  The Guarantor shall not and may not direct the application by the
Bank of any sums received or recovered by the Bank from the Guarantor under or
pursuant to any of the terms of this Guarantee.
 
8
SET-OFF

 
The Bank may at any time apply any credit balance to which the Guarantor is
entitled, on any account maintained (whether in its own name or in joint names)
with the head office and/or any branch of the Bank wheresoever situated in any
currency, in satisfaction of any sum due and payable from the Guarantor to the
Bank but unpaid.
 
9
NOTICES

 
 
Any notice or demand to be made by one person to another in respect of this
Guarantee may be served by leaving it at the address set out in Clause 24 of the
Facility Agreement.

 
10
APPROVALS, CONSENTS AND AUTHORISATIONS

 
The Guarantor shall obtain and maintain at its own expense any approval,
consent, authorisation, licence or permission which may be required in order to
enable the Bank to have the full benefit of this Guarantee.
 
11
CALCULATIONS AND CERTIFICATES

 
Any certification or determination by the Bank of a rate or any sum relating to
the Liabilities or the Guarantor's liability under this Guarantee is, in the
absence of manifest error, conclusive evidence of the matter to which it
relates.

 
 

--------------------------------------------------------------------------------

 

12
COSTS AND EXPENSES

 
All the Bank's reasonable out-of-pocket costs and expenses (including legal
fees, stamp duties and any value added tax) incurred in connection with the
execution or enforcement of this Guarantee or otherwise in relation to it shall
be reimbursed by the Guarantor on demand on a full indemnity basis together with
interest from the date such costs and expenses were incurred to the date of
payment at such rates as the Bank may reasonably determine.
 
13
ASSIGNMENTS AND SUCCESSORS

 
13.1
The Bank may at any time assign all or any of its rights and benefits under this
Guarantee.

 
13.2
This Guarantee shall remain in effect and binding on the Guarantor despite:

 
 
(a)
any amalgamation or merger that may be effected by the Bank with any other
person;

 
 
(a)
any reconstruction by the Bank involving the formation and transfer of the whole
or any part of its undertaking and assets to any other person; or

 
 
(c)
any sale or transfer of all or any part of its undertaking and assets to any
other person,

 
notwithstanding that such other person (with which the Bank amalgamates or
merges or to which the Bank transfers all or any part of its undertaking and
assets either by way of reconstruction, sale or transfer or otherwise) may
differ from the Bank in its objects, character or construction.
 
13.3
The Guarantor may not assign any of its rights or transfer any of its rights
and/or obligations under this Guarantee.

 
13.4
The Bank may disclose, to any person related to the Bank and/or any person to
whom it is proposing to transfer or assign or has transferred or assigned any of
its rights under this Guarantee, this Guarantee and any information relating to
this Guarantee and/or the Guarantor.

 
14
PARTIAL INVALIDITY

 
If at any time any provision of this Guarantee is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions of this
Guarantee nor of such provision under the law of any other jurisdiction shall in
any way be affected or impaired thereby.
 
15
REMEDIES AND WAIVERS

 
No failure to exercise, nor any delay in exercising, on the part of the Bank,
any right or remedy under this Guarantee shall operate as a waiver thereof, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise thereof or the exercise of any other right or remedy.  The
rights and remedies provided in this Guarantee are cumulative and not exclusive
of any rights or remedies provided by law.
 
16
LAW AND JURISDICTION

 
16.1
This Guarantee is governed by the laws of Japan.

 
 
 

--------------------------------------------------------------------------------

 

16.2
The parties hereto submit to the exclusive jurisdiction of the Tokyo District
Court in connection with any disputes that may arise hereunder.

 
17
INTERPRETATION

 
Any reference in this Guarantee to:
 
(a)
"Bank" includes (i) the head office and all the branches, wheresoever situated,
of the Bank; and (ii) any assignee or successor in title of the Bank (including,
without limitation, any person referred to in Clause 14.2 with which the Bank
amalgamates or merges or to which the Bank transfers all or any part of its
undertaking and assets either by way of reconstruction, sale or transfer or
otherwise) and any person who, under the laws of its jurisdiction of
incorporation or domicile, has assumed the rights and obligations of the Bank
under this Guarantee or to which under such laws the same have been transferred;

 
(b)
"Guarantor" means Lazare Kaplan International Inc. and includes its successors
in title and any receiver;

 
(c)
a "person" includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust or partnership (whether or
not having separate legal personality) of two or more of the foregoing; and

 
(d)
an agreement or a document is a reference to that agreement or document as
amended or novated.

 
IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be executed by
its officers thereinto duly authorised, as of the date indicated.
 
LAZARE KAPLAN INTERNATIONAL INC.
 
By:
   
Date:
   
Name:
                 
Title:
     


 
 

--------------------------------------------------------------------------------

 